On the 8th day of September, 1972, the applicant filed for registration as the communal land of the Lefao family a tract of land being a portion of the land called “VAIALA” which is located in the village of Faga’itua. All formal actions as required by law were followed. Objections to the registration were timely filed by Le’iato Tuli, Lopeti S. Malepeai, Aiganofolelei and Lauatua’a Malepeai.
Prior to the actual start of the trial, the Court, together with counsel, viewed the property. It is a small portion of *112land being only 0.197 acres. It is located on the malae of Sua and Vaifanua counties and approximately the entire southern half of the offered tract is located in the malae itself.
Once again the Court wishes to state that the only question before the Court is whether the offered registration should be approved or denied. In order for the registration to be approved this claimant must establish by the preponderance of the creditable testimony and evidence that the entire offered tract is the communal family land of the Lefao family.
A great deal of testimony was received in this case which was irrelevant to the issue as to ownership of this small piece of land in question, and therefore shall not be considered. These questions dealt with land in other areas of the village and do not bear on the question in this case.
The first question to be decided is whether or not the’ southern portion of the offered tract extends into the malae. As stated before the Court viewed the property in company with the claimant and his Attorney, and at that time the Court requested the claimant to point out the southeast and southwest corners of the tract. There was no physical evidence on the ground as to these corners. The corners had to be in the malae which is sand and yet when the claimant was requested to point it out he was unable to do so, the best he could do was to indicate points as being approximately correct. The subsequent witnesses were in the same position of not knowing the corners of the plot. It is unnecessary to belabor the exact location of the tract because all parties, claimant as well as all objectors agree that the southern portion of the offered land is within the. malae. This is the malae of Sua and Vaifanua counties and is generally under the control, in accordance with Samoan custom, of Le’iato the Paramount Chief.
*113A malae in a village is public land and not subject to ownership as either individual property or as family communal land. It is land for the use of entire village.
It follows, therefore, that the registration of the offered land is hereby denied.